Citation Nr: 0628809	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-00 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to an increased rating for residuals of a 
left ankle fracture with arthritis, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from September 1976 to June 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran does not have bipolar disorder.  

2.  The veteran does not have marked limitation of motion of 
his left ankle.


CONCLUSIONS OF LAW

1.  Bipolar disorder was not incurred or aggravated in 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of a left ankle fracture with arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, Part 4, 4.40, 4.45, 4.71a, Diagnostic 
Code 5010-5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bipolar disorder

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.  In order for 
service connection to be established for a disability, there 
must be a current disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
43-144 (1992).  

In this case, the veteran claims service connection for 
bipolar disorder.  However, the medical evidence of record 
does not support a conclusion that he, in fact, has bipolar 
disorder.  The medical evidence contains multiple diagnoses, 
including, repeatedly, personality disorder and alcohol 
dependence.  A VA psychiatric examination was conducted in 
April 2004 for the specific purpose of ascertaining the 
correct diagnosis or diagnoses of the veteran's psychiatric 
disability and whether the disability is related to service.  
The examiner had the veteran's claims folder available, 
reviewed it, considered his history, and indicated that the 
veteran did not have bipolar disorder, but instead had 
diagnoses of alcohol dependence, in remission, and borderline 
personality disorder.  He stated that the veteran's symptoms 
were consistent with borderline personality disorder and that 
there appeared to be a strong linkage between it and his 
severe employment, social, and recreational dysfunction.  He 
noted that the veteran denied prolonged periods of highs and 
depressions; instead, he reported mood swings which changed 
on an hour to hour and day to day basis.  

No other evidence of record is as probative as this report.  
See Prejean v. West, 13 Vet. App. 444 (2000) (factors for 
determining probative value of medical opinions include their 
thoroughness and detail, whether they discussed why contrary 
opinions were not persuasive, and the opinion-writer's access 
to relevant records).  The objective of the examination was 
to render the correct diagnosis.  The veteran's history, 
clinical findings, and claims folder were reviewed.  The 
Board's remand and the RO's instructions to the examiner 
asked for all appropriate psychiatric diagnoses, and it 
appears from the format and content of the report that the 
instructions were followed.  In addition, the examination 
report was thorough and detailed, and contained an 
explanation of the basis for the opinion.  

The record does contain some earlier medical records 
containing diagnoses of bipolar disorder.  These include 
records of VA hospitalization in 1983 and of private 
hospitalization in 1998.  Later treatment records, however, 
do not diagnose bipolar disorder.  Moreover, the reports that 
do contain diagnoses of bipolar disorder are not as thorough 
and detailed as the April 2004 VA examination report, nor do 
they indicate what records were considered in reaching this 
diagnosis or the basis for the diagnosis.  Therefore, they 
are not as probative as the April 2004 examination report.  
See Prejean, supra.

Additionally, while it is apparent that laypersons -- 
including the veteran -- feel that the veteran has bipolar 
disorder, and that he had it in service because of the 
symptoms he has exhibited, their opinions as to the correct 
diagnosis are not competent medical evidence, as they lack 
the medical expertise necessary to render medical opinions as 
to the correct psychiatric diagnosis.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).  

The Board places greater weight on the April 2004 VA 
examination report and the more recent treatment records, 
which do not contain diagnoses of bipolar disorder, than on 
the earlier treatment records that refer to a diagnosis of 
bipolar disorder.  As the preponderance of the evidence 
indicates that the veteran does not have bipolar disorder, 
service connection cannot be granted for the claimed 
disability.

Left ankle

Service connection was granted and a noncompensable 
evaluation was assigned for residuals of fracture of the left 
ankle, effective from 1983.  The veteran has appealed a 
rating decision in 2000 that increased the disability 
evaluation to 10 percent, effective from March 2000, and 
designated the service-connected disability as residuals of 
left ankle fracture with traumatic arthritis.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

The veteran's left ankle disability is rated as 10 percent 
disabling under Diagnostic Code 5010-5271.  Code 5010 
provides that traumatic arthritis is rated as degenerative 
arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 
states, in pertinent part, that arthritis is rated based on 
limitation of motion under the appropriate diagnostic codes 
for the joint involved.  Diagnostic Code 5271 requires marked 
limitation of motion of the ankle for a 20 percent rating.  A 
10 percent rating is assigned when there is moderate 
limitation of motion.  38 C.F.R. § 4.71a, Plate II (2005) 
indicates that normal ankle dorsiflexion is to 20 degrees, 
and that normal plantar flexion is to 45 degrees.  A VA 
examiner in April 2004 indicated that normal inversion is to 
20 degrees and that normal eversion is to 10 degrees.

The evidence shows, even in consideration of 
38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 
(1995) (discussing 38 C.F.R. §§ 4.40, 4.45 and that a rating 
can be increased based on functional impairment), that the 
veteran does not have marked limitation of motion of his left 
ankle.  

On VA examination in 2000, the veteran walked favoring his 
left side, and refused to walk on his toes, complaining of 
pain, but was able to walk on his heels.  His left ankle had 
only mild swelling and fullness and the lateral malleolus was 
nontender.  He had 20 degrees of dorsiflexion, 45 degrees of 
plantar flexion, 25 degrees of inversion, and 5 degrees of 
inversion.   There was obvious instability of the left ankle.  
X-rays in December 2002 were consistent with some possible 
ligamentous instability and showed mild widening of the 
medial tibiotalar joint.  Some similar findings were shown on 
orthopedic surgery consult in July 2002, although his 
complaints then were of pain with extremes of activity.

In May 2003, the veteran had no eversion due to entrapment 
along the peroneal tendons.  He had nodular indurations that 
were tender in the anterolateral and submalleolar areas.  He 
could not walk on his heels or toes and lacked about 5 
degrees of dorsiflexion and 10 degrees of plantar flexion.  
Additionally, there was a lateral pseudoarthrosis.

The 2004 examination report notes a September 2002 cortisone 
injection and a history of sprains.  At the time of the 2004 
examination, the veteran complained of pain of 7-8/10, and he 
had +1/4 edema and 4/5 muscle strength.  He was able to walk 
with a slow gait with the assistance of a cane and said that 
he had no treatment for his ankle other than wearing a 
plastic brace.  He also indicated that if he stood for a long 
time or stepped on the area wrong, the ankle area got worse.  
The examiner indicated that the veteran's osteophytic bone 
structure might cause some jamming and pain, that he had a 
rectus heel cord when he stood, and that he had a short 
medial malleolus, but that he had no abnormal positioning of 
the foot and no varus or valgus angulation of the heel bone.  
The examiner estimated that with flare-ups, the veteran might 
have between 10 and 15 percent more loss of motion than his 
normal range, due to the pain and possible swelling that 
would occur.  On examination, the veteran was able to 
dorsiflex the ankle to 3 degrees, with pain at the end range.  
He could invert it to 15 degrees, again with pain at the end 
range.

In essence, the veteran's clinical findings do not 
approximate marked limitation of motion of the veteran's left 
ankle.  Overall, the degree of disability present more nearly 
approximates moderate limitation of motion of the left ankle, 
which warrants only a 10 percent rating.  See 38 C.F.R. § 4.7 
(2005) (indicates to assign rating whose criteria are more 
nearly approximated) and Diagnostic Code 5271.  The veteran's 
sister reported at the veteran's November 2003 hearing that 
his ankle is so bad now that he has an electric wheelchair.  
Additionally, the veteran stated in 2000 that his ankle does 
not support him and causes him to fall.  However, he is able 
to use a brace and a cane.  Moreover, clinical records do not 
show that he is limited to the use of a wheelchair due to the 
ankle fracture residuals, nor do the clinical findings 
otherwise support assignment of a higher rating.  

The Board has reviewed the rating schedule and finds that 
there is not a more appropriate diagnostic code under which 
to rate the veteran's disability.  See Butts v. Brown, 5 Vet. 
App. 532, 537 - 540 (1993) (en banc).  The other diagnostic 
codes for disability of the ankle are not appropriate because 
the veteran does not have ankylosis (Diagnostic Codes 5270 
and 5272), malunion of the os calcis or astralgus (Diagnostic 
Code 5273), or astralgectomy (Diagnostic Code 5274).  



VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  For the bipolar 
disorder claim, the RO provided the requisite notification in 
an April 2001 letter, which was before the October 2002 
adjudication, augmented by April 2003 and April 2004 letters.  
For the left ankle increased rating claim, the RO provided 
the requisite notification in April 2003 and April 2004 
letters.  Additionally, in March 2006, the RO told the 
veteran of information that could be considered in an 
increased rating determination, and gave him examples of 
evidence that he should tell VA about or submit, as required 
by Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

The unfavorable RO decision concerning the evaluation of the 
left ankle disability was decided before the current section 
5103(a) notice requirement was enacted in November 2000.  The 
Court acknowledged in Pelegrini v. Principi, 18 Vet. App. 
112, at 120 (2004), that where, as here, the section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.  The Board finds 
that adequate notice was provided prior to the last RO 
adjudication and that additional notice was provided in the 
March 2006 supplemental statement of the case, which was 
before transfer and certification of the case to the Board.  
Thus, the Board concludes that there is no prejudice to the 
veteran in the timing of the Section 5103(a) notice.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claims and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing or content of the 
notification.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, and Social 
Security Administration records, and examined the veteran.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Service connection for bipolar disorder is denied.

An increased rating for residuals of a left ankle fracture 
with arthritis is denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


